DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a first flow passage plate, a second flow passage plate disposed facing the first flow passage plate, and at least one support post configured to support the second flow passage plate with respect to the first flow passage plate so as to form a space, in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate” in combination with the remaining elements as set forth in claim 1. 
With regards to claims 2-10 are allowable based upon their dependency thereof claim 1.
With regards to claim 11
The prior art does not disclose or suggest the claimed “in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate; a first substrate on which the airflow sensor is mounted, the first substrate being installed in the second flow passage plate; and a second substrate connected to the first substrate via a conductor passing through the at least one support post, the 
With regards to claim 12
The prior art does not disclose or suggest the claimed “second component includes a third end portion that is on an opposite side of the first end portion, the third component includes a fourth end portion that is on an opposite side of the second end portion, the third end portion or the fourth end portion is attachable to a fixing portion external to the sensor unit, and the first component has a height that is a predetermined distance from an external fixing portion” in combination with the remaining elements as set forth in claim 12.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burgi et al. PG. Pub. No.: US 2017/0153651 A1 discloses a flow rate measuring unit, comprising a housing, which is composed of at least two housing parts that can be connected to one another and in which a flow passage extends, which branches off into a measuring channel branch and at least one bypass channel branch, wherein a substrate comprising a sensor system is disposed in the measuring channel branch. According to the invention, the flow passage includes a channel widening chamber in which an insert plate stack composed of at least two insert plates is disposed, which each include at least one plate-longitudinal recess extending in the longitudinal direction as the measuring channel branch and/or as the bypass channel branch. The insert , however is silent on a first flow passage plate, a second flow passage plate disposed facing the first flow passage plate, and at least one support post configured to support the second flow passage plate with respect to the first flow passage plate so as to form a space, in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate or in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate; a first substrate on which the airflow sensor is mounted, the first substrate being installed in the second flow passage plate; and a second substrate connected to the first substrate via a conductor passing through the at least one support post, the second substrate being installed in the first flow passage plate or second component includes a third end portion that is on an opposite side of the first end portion, the third component includes a fourth end portion that is on an opposite side of the second end portion, the third end portion or the fourth end portion is attachable to a fixing portion external to the sensor unit, and the first component has a height that is a predetermined distance from an external fixing portion.
Wolgamott et al. PG. Pub. No.: US 20160116320 A1 discloses a mass airflow measuring device includes an air passageway defined in a duct. A first channel communicates with the air passageway via at least one first aperture to allow air flowing through the air passageway to enter the first channel. A second channel is located downstream from the first channel. A sample channel communicates the first channel with the second channel. A mass airflow sensor is located in the sample channel and is adapted to receive air flowing in the sample channel. The sample channel is defined in a housing which has a chamber adapted to accommodate one of a variety of differently , however is silent on a first flow passage plate, a second flow passage plate disposed facing the first flow passage plate, and at least one support post configured to support the second flow passage plate with respect to the first flow passage plate so as to form a space, in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate or in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate; a first substrate on which the airflow sensor is mounted, the first substrate being installed in the second flow passage plate; and a second substrate connected to the first substrate via a conductor passing through the at least one support post, the second substrate being installed in the first flow passage plate or second component includes a third end portion that is on an opposite side of the first end portion, the third component includes a fourth end portion that is on an opposite side of the second end portion, the third end portion or the fourth end portion is attachable to a fixing portion external to the sensor unit, and the first component has a height that is a predetermined distance from an external fixing portion.
Kaifu et al. PG. Pub. No.: US 2013/0192354 A1 discloses a first passage has a branch position where a second passage is branched from the first passage to move air along a reference vector. The second passage accommodates a thermal sensor. The first passage has a throttle at a downstream of the branch position. The throttle has a throttle wall surface having a normal vector directed inwardly. A width direction is perpendicular to both a flow direction of air in the throttle and the reference vector. The , however is silent on a first flow passage plate, a second flow passage plate disposed facing the first flow passage plate, and at least one support post configured to support the second flow passage plate with respect to the first flow passage plate so as to form a space, in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate or in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate; a first substrate on which the airflow sensor is mounted, the first substrate being installed in the second flow passage plate; and a second substrate connected to the first substrate via a conductor passing through the at least one support post, the second substrate being installed in the first flow passage plate or second component includes a third end portion that is on an opposite side of the first end portion, the third component includes a fourth end portion that is on an opposite side of the second end portion, the third end portion or the fourth end portion is attachable to a fixing portion external to the sensor unit, and the first component has a height that is a predetermined distance from an external fixing portion.
Ito et al. PG. Pub. No.: US 2005/0081620 A1 discloses a thermal flowmeter capable of sensing a flow rate in either direction, having a linear output characteristic, and producing a stable output without impairing the response characteristic. In the thermal flowmeter, a laminate is fitted in a channel space formed in a body, forming a main channel. The laminate includes a mesh sheet so that a mesh portion is provided between the main channel and a sensor channel. A measurement chip is provided with , however is silent on a first flow passage plate, a second flow passage plate disposed facing the first flow passage plate, and at least one support post configured to support the second flow passage plate with respect to the first flow passage plate so as to form a space, in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate or in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate; a first substrate on which the airflow sensor is mounted, the first substrate being installed in the second flow passage plate; and a second substrate connected to the first substrate via a conductor passing through the at least one support post, the second substrate being installed in the first flow passage plate or second component includes a third end portion that is on an opposite side of the first end portion, the third component includes a fourth end portion that is on an opposite side of the second end portion, the third end portion or the fourth end portion is attachable to a fixing portion external to the sensor unit, and the first component has a height that is a predetermined distance from an external fixing portion.
Nakano et al. PG. Pub. No.: US 2007/0089503 A1 discloses a thermal airflow meter excellent in flow-rate measurement accuracy is provided. The airflow meter has a flow-rate measuring element comprising a heat resistor and a temperature-, however is silent on a first flow passage plate, a second flow passage plate disposed facing the first flow passage plate, and at least one support post configured to support the second flow passage plate with respect to the first flow passage plate so as to form a space, in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate or in which the airflow sensor is disposed, between the first flow passage plate and the second flow passage plate; a first substrate on which the airflow sensor is mounted, the first substrate being installed in the second flow passage plate; and a second substrate connected to the first substrate via a conductor passing through the at least one support post, the second substrate being installed in the first flow passage plate or second component includes a third end portion that is on an opposite side of the first end portion, the third component includes a fourth end portion that is on an opposite side of the second end portion, the third end portion or the fourth end portion is attachable to a fixing portion external to the sensor unit, and the first component has a height that is a predetermined distance from an external fixing portion.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCIS C GRAY/Primary Examiner, Art Unit 2852